      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYSON FOODS, INC.,


                              Plaintiff,
                                                            No. 1:19-cv-10125 (ALC)(GWG)
               v.
                                                            Related Case No.:
                                                            1:19-cv-3888 (ALC)(GWG)
 KEYSTONE FOODS HOLDINGS LIMITED
 (n/k/a BEEF HOLDINGS LIMITED) and MARFRIG
 GLOBAL FOODS S.A.,

                              Defendants.


           RULE 56(d) DECLARATION OF MICHAEL B. CARLINSKY
        IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
      PRE-DISCOVERY MOTION BY ORDER TO SHOW CAUSE SEEKING
  PARTIAL SUMMARY JUDGMENT ON COUNTS I AND II OF THE COMPLAINT

I, MICHAEL B. CARLINSKY, declare under penalty of perjury:

       1.     I am a partner at Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Defendants

Keystone Foods Holdings Limited (n/k/a Beef Holdings Limited) (“Beef Holdings”) and Marfrig

Global Foods S.A. (“Marfrig”) in the above-referenced matter. I am in good standing with the

New York State Bar and the U.S. District Court for the Southern District of New York. The

following statements are based upon my own personal knowledge and the review of relevant

records by myself and attorneys under my supervision.

       2.     As set forth below, Tyson’s Pre-Discovery Motion By Order To Show Cause For

Partial Summary Judgment On Counts I And II Of The Complaint (the “Motion”), dated November

19, 2019, is premature. Defendants have not had an opportunity to conduct factual discovery into

the contentions underlying the Motion. In particular, Defendants have not had the opportunity to

seek discovery into the factual contentions concerning whether Tyson satisfied the conditions




                                               1
      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 2 of 8



precedent to its exercise of its conditional right to sell the Korean Business1 back to Beef Holdings

under SPA Section 5.12. In addition, Defendants have not had the opportunity to cross-examine

the declarants offered in support of Tyson’s Motion.

       3.      Much of the information and evidence Defendants need to contest Tyson’s

assertions is in Tyson’s exclusive control. The remaining evidence Defendants require is in the

control of nonparties.

       4.      Due to the inability to engage in factual discovery prior to the Motion, Defendants

are unable to present certain essential facts in opposition to the factual contentions underlying the

Motion.

I.     Discovery Has Not Occurred In This Action Because Tyson Moved For Summary
       Judgment Less Than Three Weeks After It Filed Its Complaint

       5.      Tyson filed its Complaint in this matter on October 31, 2019. ECF No. 1. On

November 18, 2019, the Court granted Defendants’ request for leave to extend the time to answer

Tyson’s Complaint. ECF No. 18.

       6.      The next day, on November 19, 2019, Tyson filed the Motion, asserting that there

are no disputes of material fact as to Counts I and II of the Complaint and that it is entitled to

judgment as a matter of law. ECF No. 26.

       7.      In its Motion, Tyson asks the Court—before the start of any discovery—to issue a

declaratory judgment and to order specific performance. The relief Tyson seeks would require

Defendants to pay $60 million to repurchase the Korean Business, even though Tyson’s right to

sell is subject to, among other things, three highly contextual conditions precedent. Id. Requests

for production are not due until February 15, 2020 (ten days after the filing of Defendants’



1
      Capitalized terms used but not defined herein shall have the meaning ascribed to them in
Defendants’ Memorandum Of Law In Opposition To The Motion.


                                                 2
      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 3 of 8



Opposition to the Motion), fact discovery is not scheduled to be completed until September 30,

2020, and expert discovery is not scheduled to be completed until January 15, 2021. ECF No. 42

¶¶ 9(d)–(e), 10(a).

II.    Defendants Have Been Unable To Obtain Facts Because There Has Been No
       Discovery Yet In This Action, And Tyson Has Rebuffed Defendants’ Pre-Litigation
       Requests For Relevant Information

       8.      As of the date of this Declaration, Defendants have not had any opportunity to take

discovery into the factual issues underlying Tyson’s Motion.

       9.      Tyson moved for summary judgment before the parties had any opportunity to

engage in discovery. Tyson filed the Motion less than three weeks after filing this lawsuit, and

before Defendants had an opportunity to even file an Answer. To date, not a single document has

been exchanged between the parties in discovery and no depositions have been taken.

       10.     Tyson also rebuffed Defendants’ attempts to obtain information prior to litigation.

In response to Tyson’s purported exercise of its right to sell the Korean Business back to Beef

Holdings, Defendants sent Tyson a letter, dated July 10, 2019, requesting certain information,

including: (1) proposals made by Tyson to Customer, or by Customer to Tyson, to increase the

Korean Business’s sales volume; (2) information on the Korean Business’s litigation and the

effects of the litigation on the Korean Business since the May 8, 2019 memorandum issued by

Tyson; and (3) the opportunity to consult with relevant management personnel of the Korean

Business. A true and correct copy of Defendants’ letter to Tyson, dated July 10, 2019, is attached

hereto as Exhibit 1.

       11.     In response to Defendants’ request, Tyson initially refused to provide any

information without an onerous non-disclosure agreement.

       12.     Eventually the parties agreed to a confidentiality agreement that tracked the SPA’s

confidentiality provisions. After executing the confidentiality agreement, Tyson provided ten


                                                3
       Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 4 of 8



documents to Marfrig, comprised of: (i) seven emails from Tyson employees providing a brief,

secondhand summary of alleged outreach to potential new customers (but not Customer), which

failed to address the outcome of these alleges efforts; (ii) two excel spreadsheets reflecting account

balances at the Korean Business, which were written in Korean; and (iii) the Korean Business’s

financial statements for the year ending December 31, 2018. A true and correct copy of one of the

new customer emails is attached hereto as Exhibit 2. Tyson refused to disclose information

addressing (1) discussions with Customer regarding restoring sales volume with the Korean

Business; (2) the proposals made by Tyson to Customer, or by Customer to Tyson, to increase the

Korean Business’s sales volume; or (3) information on the Korean Business’s litigation and the

effects of the litigation on the Korean Business since the May 8, 2019 memorandum issued by

Tyson. Tyson also refused to permit Defendants to consult with relevant management personnel

of the Korean Business.

        13.     Thus, Defendants have been denied the opportunity to adduce through discovery

the evidence necessary to present certain essential facts in opposition to the Motion both prior to

litigation and in the present litigation.

III.    The Facts Sought Are Reasonably Expected To Create Genuine Issues
        Of Material Fact

        14.     Without discovery, Defendants are unable to present certain facts essential to their

opposition to the Motion, as set forth below.

        15.     First and foremost, the Motion is predicated on the assertion that Tyson fulfilled

the conditions precedent to exercise its right to sell the Korean Business back to Beef Holdings,

including: (1) conducting the business and operations of the Korean Business in good faith and

(2) using its reasonable best efforts to cause the Korean Business to achieve sales volume of 16,000




                                                  4
      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 5 of 8



metric tons per annum on (3) reasonable commercially viable terms. Defendants doubt Tyson’s

factual assertions that it met each of these conditions for several reasons.

       16.     First, prior to the commencement of this suit, Defendants asked Tyson for

information supporting its reasonable best efforts.       Tyson has refused to provide evidence

necessary to substantiate its claim that it has used reasonable best efforts to restore the Korean

Business’s sales volume. In particular, Tyson refused to provide information regarding its efforts

to restore sales volume with Customer, or information regarding why efforts to secure supply

contracts with potential other customers were unsuccessful. This information is entirely within

Tyson’s control. Nor has Tyson produced information regarding its good-faith operation of the

Korean Business or whether the terms discussed with Customer and other potential customers were

reasonable commercially viable terms.

       17.     Second, the only evidence that Tyson proffers to support its purported satisfaction

of the conditions precedent is two conclusory declarations submitted by Tyson employees. Neither

declaration offers detail regarding Tyson’s reasonable best efforts in restoring the Korean

Business’s sales levels, Tyson’s good-faith operation of the Korean Business, or Tyson’s

discussion of reasonable commercially viable terms. Both devote no more than a few sentences

to Tyson’s purported reasonable best efforts. See Baker Decl. ¶ 21; Sun Decl. ¶¶ 22, 24. And

neither mentions whether Tyson’s negotiations with Customer and other potential customers

involved reasonable commercially viable terms. Perhaps most critically, neither declarant has

been subject to cross-examination by Defendants.

       18.     Third, although Defendants have not had the opportunity to conduct formal

discovery and have been rebuffed by Tyson in their pre-litigation efforts to obtain information, the

information that Defendants have received to date appears to contradict Tyson’s assertion that it




                                                  5
      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 6 of 8



used reasonable best efforts to restore the Korean Business’s sales levels. Tyson asserts that it has

achieved an abysmally low 7 percent of the target sales volume for the Korean Business. Baker

Decl. ¶ 23. Moreover, as detailed in the Declaration of José Eduardo de Oliveira Miron submitted

herewith, Customer

                                                                    Miron Decl. ¶ 5–7. Tyson has

also apparently

                                                                                   Id. ¶ 9.

       19.     Fourth, Tyson contends that, despite its reasonable best efforts to restore the

Korean Business’s sales levels, other customers have not made up for Customer’s lost business.

See Mem. 7, ECF No. 26. But the sales volume documents that Tyson has provided suggest that

other customers were prepared to replace Customer’s sales volume. See, e.g., Ex. 2



                                                                                              Tyson

proffers no evidence to explain why it failed to consummate contracts with other customers.

Discovery on this topic is needed to evaluate Tyson’s efforts with respect to the Korean Business.

       20.     Based on the foregoing, Defendants reasonably expect that discovery into

(1) Tyson’s operation of the Korean Business, (2) efforts to restore the Korean Business to the

target sales levels, and (3) terms discussed with Customer and other potential customers will create

genuine issues of material fact.

IV.    The Specific Facts Sought And How Defendants Will Obtain Them

       21.     To be able to present facts essential to their opposition, Defendants intend to use

the normal discovery process available to every litigant (e.g., requests for production of

documents, requests for interrogatories, requests for admissions, depositions) to seek at least the

following information:


                                                 6
      Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 7 of 8



               a.     Tyson’s documents and communications exchanged with Customer;

               b.     Tyson’s internal documents, communications, analyses, and projections

       related to Customer’s business and consideration of accommodations that the Korean

       Business could make for Customer;

               c.     Tyson’s documents and communications exchanged with other existing

       clients of the Korean Business and Tyson and other potential clients to replace Customer’s

       business;

               d.     Tyson’s internal documents, communications, analyses, and projections

       related to other existing clients of the Korean Business and Tyson and other potential

       clients and consideration of accommodations that the Korean Business could make for

       those clients and potential clients;

               e.     Tyson’s analysis and internal assessment of what terms would constitute

       reasonable commercially viable terms;

               f.     Tyson’s marketing and promotion of the Korean Business;

               g.     Tyson’s advertising for the Korean Business and any market research

       performed related to the Korean Business; and

               h.     Whether Tyson considered employing outside marketing, advertising, or

       research firms to assist its attempt to restore the Korean Business’s sales volume.

       22.     Each of these categories of documents (and others that may be revealed to

Defendants during the course of discovery) are reasonably expected to create genuine issues of

material fact, as discussed above.

       23.     Because Defendants have not yet had the opportunity to engage in any discovery—

including the opportunity to cross-examine the declarants whose declarations Tyson has proffered




                                                7
        Case 1:19-cv-10125-ALC-GWG Document 45 Filed 02/05/20 Page 8 of 8



as the only evidence to support Tyson’s Motion—denial of Tyson’s summary judgment motion is

warranted pending the normal-course discovery available to every litigant that Defendants seek

here.



        I declare under penalty of perjury that the foregoing is true and correct.

Executed in New York, New York on February 5, 2020.



                                                      By: _______________________________
                                                            Michael B. Carlinsky




                                                  8
